Citation Nr: 0718446	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to an earlier effective date, prior to August 
16, 2002, for the grant of service connection for hepatitis 
C.

4.  Entitlement to an earlier effective date, prior to May 
30, 2002, for the grant of service connection for post-
traumatic stress disorder.

5.  Entitlement to an initial disability rating in excess of 
10 percent, from August 16, 2002 to March 7, 2004, for 
hepatitis C.

6.  Entitlement to an initial disability rating in excess of 
20 percent, since March 8, 2004, for hepatitis C.

7.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

8.  Entitlement to a higher rate of pay for special monthly 
compensation for loss of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION
 
The veteran served on active duty from February 1970 to 
December 1971 and from October 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issues of entitlement to service connection for cervical 
and lumbar spine disorders and entitlement to increased 
initial disability ratings for the veteran's hepatitis C are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In February 1972, the RO issued a rating decision which 
denied the veteran's initial claim seeking service connection 
for hepatitis.  The veteran was notified of this decision 
that same month, and he did not timely file an appeal.  

2.  In May 1996, and again in January 1997, the RO issued 
rating decisions which found that that the veteran had not 
submitted new and material evidence to reopen his claim 
seeking service connection for hepatitis.  Although notified 
of these decisions in June 1996 and in January 1997, 
respectively, the veteran did not timely file an appeal.

3.  On August 16, 2002, the RO received the veteran's claim 
seeking to reopen his claim of entitlement to service 
connection for hepatitis C.

4.  In March 2003, the RO issued a rating decision which 
granted service connection for hepatitis C, effective from 
August 16, 2002.

5.  In July 1996, the RO issued a rating decision which 
denied the veteran's initial claim seeking service connection 
for post-traumatic stress disorder (PTSD).  The veteran was 
notified of this decision that same month, and he did not 
timely file an appeal.  

6.  On May 30, 2002, the RO received the veteran's claim 
seeking to reopen his claim of entitlement to service 
connection for PTSD.

7.  In June 2002, the RO issued a rating decision which 
granted service connection for PTSD, effective from May 30, 
2002.

8.  Prior to promulgation of a decision by the Board, the 
veteran withdrew his appeal with regard to the issues of 
entitlement to an initial compensable disability rating for 
erectile dysfunction and entitlement to a higher rate of pay 
for special monthly compensation for loss of a creative 
organ.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 16, 
2002, for a grant of service connection for hepatitis C have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).

2.  The criteria for an effective date prior to May 30, 2002, 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
compensable disability rating for erectile dysfunction have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a higher rate of 
pay for special monthly compensation for loss of a creative 
organ have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the veteran's claims, the RO's letter dated 
in September 2002, as well as subsequent letters dated in 
November 2003, January 2005, March 2005, July 2005, and March 
2006, advised the veteran of the foregoing elements of the 
notice requirements.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  Id.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the pertinent facts relating to 
the claims being adjudicated herein are not in dispute, and 
the claims seeking an earlier effective date do not require a 
VA examination.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A.  Earlier Effective Date Claims

The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

i. Hepatitis C

The veteran is seeking an earlier effective date, prior to 
August 16, 2002, for the grant of service connection for 
hepatitis C.

Historically, the veteran filed his initial claim seeking 
service connection for hepatitis in December 1971.  In 
February 1972, the RO issued a rating decision which denied 
this claim.  Although notified of this decision that same 
month, the veteran did not timely file an appeal, and that 
decision is final.  38 U.S.C.A. § 7105.  

In January 1995, the veteran attempted to reopen his claim 
seeking service connection for hepatitis C.  In May 1996, the 
RO issued a rating decision which found that he had not 
submitted new and material evidence to reopen his claim.  In 
January 1997, following receipt of additional evidence, the 
RO issued a second rating decision which found that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for hepatitis 
C.  Although notified of these decisions in July 1996 and in 
January 1997, respectively, the veteran did not timely file 
an appeal, and that decision is final.  Id. 

On August 16, 2002, the RO received the veteran's claim 
seeking to reopen his claim of entitlement to service 
connection for hepatitis C.  In March 2003, the RO issued a 
rating decision which granted service connection for 
hepatitis C, effective from August 16, 2002.


A review of the veteran's claims folders fails to reveal any 
basis upon which to grant an effective date prior to August 
16, 2002, for the grant of service connection for hepatitis 
C.  After reviewing the evidence of record, the Board finds 
that the veteran filed his claim to reopen the issue of 
entitlement to service connection for hepatitis on August 16, 
2002.  Thus, under 38 C.F.R. § 3.400(r) which uses the later 
of the date of claim or the date entitlement arose, an 
earlier date is not warranted.

The veteran argues that service connection for hepatitis C 
should be granted effective from the date of his initial 
claim which was denied by the RO in February 1972.  He argues 
that he was diagnosed with this disorder in service, and that 
the effective date of service connection should be 
retroactively applied to his initial claim date.  Even if the 
Board were to accept this theory, the RO's February 1972 
decision denied the veteran's claim, and he did not timely 
file an appeal.  Thus, that decision is final.  38 U.S.C.A. 
§ 7105.  Moreover, subsequent final RO decisions in January 
1995 and again in January 1997 also denied the veteran 
attempts to reopen this claim.  Pursuant to 38 C.F.R. § 
3.400(r), the effective date of the grant of benefits based 
on a reopened claim shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  Hence, the 
later date would still be the date of the veteran's claim, 
submitted on August 16, 2002.  

A review of the veteran's claims folder fails to reveal a 
claim for service connection for a hepatitis C, informal or 
formal, prior to August 16, 2002.  See 38 C.F.R. §§ 3.1, 
3.155 (2006).  Thus, under the cited legal authority, an 
earlier effective date for service connection is not 
permitted.   

ii.  PTSD

The veteran is seeking an effective date prior to May 30, 
2002, for the grant of service connection for PTSD.

In July 1996, the RO issued a rating decision which denied 
service connection for PTSD.  The veteran was notified of 
this decision that same month, and he did not timely file an 
appeal, and that decision is final.  38 U.S.C.A. § 7105. 

On May 30, 2002, the RO received the veteran's claim seeking 
to reopen the issue of entitlement to service connection for 
PTSD.  In June 2002, the RO issued a rating decision which 
granted service connection for PTSD, effective from May 30, 
2002.

A review of the veteran's claims folder fails to reveal any 
basis upon which to grant an earlier effective date prior to 
May 30, 2002 for the grant of service connection for PTSD.  
After reviewing the evidence of record, the Board finds that 
the veteran filed his claim to reopen the issue of 
entitlement to service connection for PTSD on May 30, 2002.  
Thus, under 38 C.F.R. § 3.400(r) which uses the later of the 
date of claim or the date entitlement alone, an earlier date 
is not warranted.

The veteran argues that service connection for PTSD should be 
granted effective from his initial claim for service 
connection filed in January 1995.  However, the RO's July 
1996 decision denied the veteran's claim, and he did not 
timely file an appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105.  Pursuant to 38 C.F.R. § 3.400(r), the 
effective date of the grant of benefits based on a reopened 
claim shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  Hence, the later date 
would still be the date of the veteran's claim, submitted on 
May 30, 2002.  

A review of the veteran's claims folder fails to reveal a 
claim for service connection for PTSD, informal or formal, 
prior to May 30, 2002.  38 C.F.R. §§ 3.1, 3.155.  Thus, under 
the cited legal authority, an earlier effective date for 
service connection is not permitted.   

B.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The veteran in this case had perfected his appeal of a June 
2004 RO decision which denied entitlement to an initial 
compensable disability rating for erectile dysfunction and 
denied entitlement to a higher rate of pay for special 
monthly compensation for loss of a creative organ.

At his hearing before the Board in November 2006, the veteran 
submitted a written statement noting his desire to withdraw 
the issues of entitlement to an initial compensable 
disability rating for erectile dysfunction and entitlement to 
a higher rate of pay for special monthly compensation for 
loss of a creative organ from appeal.  Moreover, this 
withdrawal request was noted in the transcript of the hearing 
held before the Board.

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to these 
issues.  Hence, the Board finds that the veteran has 
withdrawn his claims as to these two issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the issues of entitlement to an initial compensable 
disability rating for erectile dysfunction and entitlement a 
higher rate of pay for special monthly compensation for loss 
of a creative organ, and they are dismissed.


ORDER

An effective date prior to August 16, 2002, for an award of 
service connection for hepatitis C is denied.

An effective date prior to May 30, 2002, for an award of 
service connection for PTSD is denied.

The claim of entitlement to an initial compensable disability 
rating for erectile dysfunction is dismissed.

The claim of entitlement to a higher rate of pay for special 
monthly compensation for loss of a creative organ is 
dismissed.


REMAND

A.  Cervical and Lumbar Spine Disorders

Initially, the Board notes that the veteran's claims for 
service connection for cervical and lumbar spine disorders 
remain open from his initial claim seeking service connection 
for these conditions in March 1994.  Specifically, the RO 
denied the veteran's initial claim in an October 1994 rating 
decision.  In January 1995, the veteran filed a timely notice 
of disagreement.  In June 1995, the RO issued a statement of 
the case.  Thereafter, in August 1995, the RO conducted a 
hearing at which the veteran noted his ongoing disagreement 
concerning these issues.  In March 1996, the RO issued a 
supplemental statement of the case.

The veteran was not required to submit a VA Form 9 to perfect 
his appeal.  See 38 C.F.R. § 20.202.  In order to perfect an 
appeal, a claimant is required to submit a properly completed 
VA Form 1-9 (version of form in effect) or correspondence 
containing the necessary information.  Id.  The veteran 
presented testimony in support of his claim at the RO hearing 
in August 1995.  At that time, all necessary information was 
provided in that the veteran testified in regard to the 
denial of service connection for his cervical and lumbar 
spine disorders.  Moreover, the hearing was within the one 
year appeal period.  Finally, the hearing transcript is 
considered a writing, and therefore, the correspondence 
needed to perfect the appeal.  Cf. Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993) (holding that testimony at a hearing, 
once reduced to writing, can be construed as an NOD).  
Accordingly, the Board finds that the veteran did perfect an 
appeal of the RO's October 1994 rating decision.  Thus, his 
claims remain pending from the March 1994 claim, and he need 
not show new and material evidence herein to have his claims 
adjudicated on the merits.

The veteran attributes his current cervical and lumbar spine 
disorders to his inservice duties while serving in the 
Republic of Vietnam.  Specifically, he attributes these 
disorders to jumping out of hovering helicopters while loaded 
with full combat gear.  At his hearing before the Board, he 
testified that he injured his left leg and spine while 
exiting a hovering helicopter during an enemy attack.  A 
review of his service personnel records revealed that he was 
awarded a Combat Infantryman Badge.  His service medical 
records revealed that he received treatment for a left foot 
injury during his service in the Republic of Vietnam in 
September 1970.  His service medical records are silent as to 
any complaints of or treatment for a spine disorder.  His 
separation examination, performed in November 1971, noted 
that his spine was abnormal, and that he had back pain since 
being in Vietnam. 

Subsequent medical treatment records, including those related 
to his second period of service from October 1973 to April 
1974, were silent as to any ongoing complaints of or 
treatment for a spine disorder.  The first post service 
record of treatment for a spine disorder, dated in March 
1991, noted diagnoses of acute traumatic acceleration - 
deceleration injury, degeneration of cervical intervertebral 
disc and lumbosacral sprain/strain.  The report noted that 
the veteran had been receiving treatment for his back since 
December 1990.  

Subsequent treatment records refer to a post service back 
injury incurred in 1992.  A treatment summary letter, dated 
in April 1993, noted the veteran was injured when "he 
slipped and fell at work in October of 1992.  His feet shot 
out from under him and he landed on his left hip and shoulder 
and neck."  The report noted that since that time he had a 
complaint of diffuse neck pain, low back pain and had 
developed progressive left leg pain.  It noted that he had 
never been pain free since this accident.  The report also 
noted that a myeleogram and computerized tomography scan of 
the lumbar spine demonstrated that he had significant disc 
bulges at the L3-L4, L4-L5, and L5-S1. 

A treatment report, dated in March 2004, from L. Dickerson, 
M.D., noted that the veteran had a documented history of a 
small disk herniation in 1993 of the left L5-S1.  The report 
concluded with a diagnosis of neck pain, status post auto 
accident, and low back pain, right hip pain, status post auto 
accident.

A medical opinion letter from Dr. Dickerson dated in 
September 2004, noted the veteran's inservice history of 
having to "jump out of helicopters, etc."  It also noted 
his complaints of pain since that time.  The letter noted 
that the veteran had multiple level degenerative disc 
disease, with stenosis.  Dr. Dickerson opined that the 
veteran's service-related endeavors were certainly one of the 
causing factors for his low back and neck problems.

A medical opinion letter, dated in October 2004, was received 
from T. Kujawski, N.P.  The letter noted the veteran's 
inservice history of parachuting while in the Special Forces.  
Nurse Kujawski indicated that she had treated the veteran for 
his cervical and lumbar spine disorders since 1997.  She also 
indicated that the veteran was involved in a motor vehicle 
accident in December 2003, which further exacerbated the 
veteran's spine disorders.  Nurse Kujawski then opined that 
the veteran's inservice duties were a contributing factor in 
the degeneration and underlying pathology of his chronic 
pain.

An opinion letter, dated in November 2004, was received from 
D. Reno, D.C.  In his letter, Dr. Reno indicated that he has 
been treating the veteran since June 1997.  The letter noted 
the veteran's history of jumping out of helicopters during 
service, which Dr. Reno noted would cause an enormous amount 
of pressure on the spine.  Dr. Reno further opined that these 
activities led to the veteran's current spine disorders.

Under these circumstances, the Board finds that additional 
treatment records appear to be available in this matter.  
Specifically, post service treatment records in this matter 
refer to post service spine injuries occurring in or around 
December 1990, October 1992, and December 2003.  However, the 
complete treatment records relating to these incidents are 
not presently in the claims folder.  Thus, the veteran should 
be asked to identify any treatment he received for his 
cervical and lumbar spine disorders; and any records so 
identified, should be obtained by the RO.

The Board also finds that an additional VA examination is 
necessary to determine the etiology of the veteran's current 
cervical and lumbar spine disorders as it is unclear from the 
current medical opinions of record as to what records, if 
any, were reviewed in rendering these opinions.



B. Hepatitis C

As for hepatitis C, a 10 percent disability rating was 
assigned from August 16, 2002 to March 7, 2004, and a 20 
percent disability rating was assigned effective March 8, 
2004.  38 C.F.R. § 4.115b, Diagnostic Code 7534 (2006).

The RO last considered these issues in a statement of the 
case issued in May 2004.  Since that time, additional 
evidence has been received in this matter which is relevant 
to the issues being addressed herein.  Specifically, this 
evidence includes the reports of a July 2005 ultrasound of 
the abdomen and an October 2005 liver biopsy.  Accordingly, 
the Board must return the case to the RO for consideration of 
the additional evidence and issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional treatment records 
relating to his: (a) hepatitis C, since 
October 2005; and (b) cervical and lumbar 
spine disorders, since discharge from the 
service.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from any identified treatment 
sources, to include treatment records 
from S. Hardin, D.C. and Cleveland 
Memorial Hospital from December 1990 to 
February 1991, as well as any post 
service treatment records relating to his 
cervical or lumbar spine from December 
1971 to 1991, including the complete 
treatment records relating to his spinal 
injuries incurred around December 1990, 
October 1992, and December 2003.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

2.  The RO must advise the veteran that 
he can submit alternate evidence to 
support his contention that service 
connections for cervical and lumbar spine 
disorders are warranted.  This evidence 
may take the following forms; however, 
the veteran may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated, especially 
soon after discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.  

3.  The RO must request that Drs. 
Dickerson and Reno, and Nurse Kujawski 
provide the authority for their opinions 
as to the etiology of the veteran's back 
disorder.

4.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any cervical or lumbar spine 
disorders found.  If a cervical or lumbar 
spine disorder is found, after a thorough 
review of the veteran's claims file, 
including his available inservice and 
post service medical records, the 
examining physician must express an 
opinion as to whether any current 
cervical and/or lumbar spine disorder is 
the result of his military service.  The 
examiner must also provide an opinion as 
to whether any incident in service, to 
include jumping out of helicopters, was 
resulted was a contributing factor in the 
underlying pathology of any current 
cervical and/or lumbar spine disorder 
found.

A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims remaining on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


